DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-11 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a magnetic bearing (20) that has first and second electromagnets (51, 52) opposed to each other 5with an object (shaft 5) to be supported interposed therebetween and supports the object (5) to be supported in a noncontact manner by means of a composite electromagnetic force of the first and second electromagnets (51, 52); and 
a processor (40) coupled with a memory storing a program which, when executed by the processor (40), causes a first current and a second current to be controlled according to the 10following equations, 

    PNG
    media_image1.png
    125
    248
    media_image1.png
    Greyscale

where i1 is the first current flowing to the first electromagnet (51), i2 is the second current flowing to the second electromagnet (52), id is a control current corresponding to ib is a bias current corresponding to a current component indicating a predetermined current value, g0 is a reference gap length corresponding to a gap length between the object (5) to be supported and the first and second electromagnets (51, 52) at the time when the object (5) to be supported lies at a center position between the first and second 20electromagnets (51, 52), x is a displacement amount of the object (5) to be supported with respect to the center position in the opposed direction of the first and second electromagnets (51, 52), and a is a predetermined non-zero correction coefficient (see fig. 1 below) -- in the combination as claimed.
Claims 2-11 are allowed due to dependence on claim 1.


    PNG
    media_image2.png
    629
    959
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834